Warner, Chief Justice.
This case came before the court below on a certiorari, from the county court of Houston county. On the hearing of the same the court sustained the certiorari and awarded a judgment against the defendants for the sum of $50.00 and costs; whereupon the defendants excepted.
It appears from the evidence in the record that Jordan Horne sued the county of Houston to recover damages on account of his horse having fallen through a defective bridge in said county. It was admitted that the bridge had been built by a contractor; that the county authorities had taken from him the bond and security required by law to keep it up, etc., for seven years; that the seven years had expired, and that since that time the county had undertaken to keep it in repair itself ; and the question is whether, upon this statement of facts, the county was liable for the damages sustained by the plaintiff. This case comes within the ruling of this court in Mackey vs. The Ordinaries of Mur*70ray and Whitfield Counties, 59 Ga., 832, and must be controlled by it.
Let the judgment of the court below be affirmed.
Jackson, Justice, concurred, but furnished no written opinion.